Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2021 has been entered.
In view of Kleiner; Timothy Norpell (US 5976258 A) – 27; Figure 1
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnekanti; Hari K. et al. (US 20130171757 A1) in view of Kleiner; Timothy Norpell (US 5976258 A). Ponnekanti teaches a cyclical epitaxial deposition system, comprising: a deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1); a conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D,6) used to continuously convey a substrate (200; Figure 2,5D,6) along a conveyance path through the deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1); and a gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) disposed in the deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1) and located above the conveyance path, wherein the gas .
Ponnekanti further teaches:
The cyclical epitaxial deposition system of claim 1, wherein the conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D,6) includes a first feeding and receiving module (220; Figure 2C; [0048]) and a second feeding and receiving module (222; Figure 2C; [0048]), the first feeding and receiving module (220; Figure 2C; [0048]) is used to continuously convey the substrate (200; Figure 2,5D,6) to the deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1), and the second feeding and receiving module (222; Figure 2C; [0048]) is used to roll up the substrate (200; Figure 2,5D,6) conveyed out of the deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1), as claimed by claim 2
The cyclical epitaxial deposition system of claim 1, further comprising: a heating module (580; Figure 5D; [0063]-”and/or heating element”) disposed in the deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1) and located below the conveyance path, so as to heat the substrate (200; Figure 2,5D,6), as claimed by claim 4
The cyclical epitaxial deposition system of claim 1, further comprising: a pre-processing chamber (140/506; Figure 2C,5A; [0043]) and a plasma device (580; Figure 5D; [0063]-”electrode 580 and/or heating element”) located in the pre-processing chamber (140/506; Figure 2C,5A; [0043]), wherein the pre-processing chamber (140/506; Figure 2C,5A; [0043]) and the deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1) are sequentially disposed on the conveyance path in a moving direction of the substrate (200; Figure 2,5D,6) and are separated from each other, as claimed by claim 5
The cyclical epitaxial deposition system of claim 5, further comprising: a pre-processing heating module (580; Figure 5D; [0063]-”and/or heating element”) disposed in the pre-processing chamber (140/506; Figure 2C,5A; [0043]) and corresponding to the conveyance path, so as to heat the substrate (200; Figure 2,5D,6), as claimed by claim 6
The cyclical epitaxial deposition system of claim 1, wherein each of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and the conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D,6) are arranged so that a shortest vertical distance between an opening end of each of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and the surface of the substrate (200; Figure 2,5D,6) ranges from 0.1 cm to 2.0 cm, as claimed by claim 7. The italisized claim language is considered intended use claim recitations that are function / depend from the dimension, or thickness, of the claimed substrate. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, 
The cyclical epitaxial deposition system of claim 1, wherein a bottom portion of each one of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and the at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) is tapered (Figure 5D) in a direction toward the conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D,6), the precursor gas passes through the corresponding precursor gas nozzle (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) to form a precursor gas distribution region above the substrate, the at least one purge gas (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) passes through the corresponding purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) to form a purge gas (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) distribution region (F1 , F2; Figure 5D) above the substrate (200; Figure 2,5D,6), and the two precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) distribution regions (P; Figure 5D) are spaced apart from each other by the purge gas (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) distribution region (F1 , F2
The cyclical epitaxial deposition system of claim 1, wherein the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) include a first precursor gas nozzle (left 528,529-”precursor gases”; Figure 5A,5D,C; [0062],[0064]) for guiding a first precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]), and a second precursor gas nozzle (right 528,529-”precursor gases”; Figure 5A,5D,C; [0062],[0064]) for guiding a second precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]); and the first precursor gas nozzle (left 528,529-”precursor gases”; Figure 5A,5D,C; [0062],[0064]), the at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]), and the second precursor gas nozzle (right 528,529-”precursor gases”; Figure 5A,5D,C; [0062],[0064]) are sequentially disposed above the conveyance path in a moving direction of the substrate (200; Figure 2,5D,6), as claimed by claim 10
A cyclical epitaxial deposition system, comprising: a deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1); a conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D,6) used to continuously convey a substrate (200; Figure 2,5D,6) along a conveyance path through the deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1); and a gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) disposed in the deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1) and located above the conveyance path, wherein the gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-2”; Figure 5A,5D; [0062],[0064]), so as to guide at least one precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) and at least one purge gas to different regions of the substrate (200; Figure 2,5D,6) at the same time; wherein the plurality of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) include a first precursor gas nozzle  (560B; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and a second precursor gas nozzle  (560C; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) to respectively guide a first precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) and a second precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]), the first precursor gas nozzle  (560B; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1), the at least one purge gas nozzle (560A,560B,560C,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]), and the second precursor gas nozzle  (560C; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) are adjacently connected one another, and the at least one purge gas nozzle (560A,560B,560C,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]) is located between the first and 2”; Figure 5A,5D; [0062],[0064]) - claim 18. The above italisized claim requirement of “at the same time” is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). Applicant’s claim requirement of “…are prevented from mutual diffusion by the at least one purge gas flowing out of the at least one purge gas nozzle…” is believed to be met based on the teachings of paragraph [0062],[0064]. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, 

Ponnekanti does not teach Ponnekanti’s cooling device (620,622; Figure 6; [0073]-[0074]-Applicant’s 16; Figure 1) arranged at the conveyance path and disposed out of Ponnekanti’s desposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1) to cool the substrate – claim 1
Ponnekanti further does not teach:
wherein Ponnekanti’s cooling device (620,622; Figure 6; [0073]-[0074]-Applicant’s 16; Figure 1) and Ponnekanti’s second feeding and receiving module (222; Figure 2C; [0048]) are disposed at the same side of Ponnekanti’s deposition chamber (160,180/506; Figure 2C,5A; [0043]-Applicant’s 11; Figure 1), as claimed by claim 3
Ponnekanti’s cooling device (620,622; Figure 6; [0073]-[0074]-Applicant’s 16; Figure 1) arranged at Ponnekanti’s conveyance path so as to cool the substrate, wherein Ponnekanti’s cooling device (620,622; Figure 6; [0073]-[0074]-Applicant’s 16; Figure 1) is a roller equipped with a cooling pipeline – claim 18
Kleiner also teaches a wafer conveyance apparatus (Figure 1) including Kleiner’s cooling device (boxed 27; Figure 1; column 4; lines 25-35-Applicant’s 16; Figure 1) arranged at the conveyance path and disposed out of Kleiner’s desposition chamber (114; Figure 1-Applicant’s 11; Figure 1) to cool the substrate – claim 1
Kleiner further teaches:
wherein Kleiner’s cooling device (boxed 27; Figure 1; column 4; lines 25-35-Applicant’s 16; Figure 1) and Kleiner’s second feeding and receiving module (16; Figure 1) are disposed at the same side of Kleiner’s deposition chamber (16; Figure 1-Applicant’s 11; Figure 1), as claimed by claim 3
Kleiner’s cooling device (boxed 27; Figure 1; column 4; lines 25-35-Applicant’s 16; Figure 1) arranged at Kleiner’s conveyance path (lined 27; Figure 1) so as to cool the substrate, wherein Kleiner’s cooling device (boxed 27; Figure 1; column 4; lines 25-35-Applicant’s 16; Figure 1) is a roller equipped with a cooling pipeline (column 4; lines 25-35) – claim 18
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ponnekanti to add Kleiner’s cooling device (boxed 27; Figure 1; column 4; lines 25-35-Applicant’s 16; Figure 1).
Motivation for Ponnekanti to add Kleiner’s cooling device (boxed 27; Figure 1; column 4; lines 25-35-Applicant’s 16; Figure 1) is for cooling Ponnekanti’s conveyor as taught by Kleiner (column 4; lines 25-35).

Claim 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnekanti; Hari K. et al. (US 20130171757 A1) and Kleiner; Timothy Norpell (US 5976258 A) in view of Chen; Yung-Tin (US 20100184249 A1). Ponnekanti and Kleiner are discussed above. Ponnekanti further teaches the cyclical epitaxial deposition system of claim 1, further comprising: a gas pipeline system (525-527,570; Figure 5A,5D,C) which includes a plurality of main gas pipelines (525,526; Figure 5A,5D,C) – claim 11. Ponnekanti further teaches:
The cyclical epitaxial deposition system of claim 11, further comprising: a precursor storage unit (528 or 529; Figure 5A,5D; [0062],[0064]), wherein the main gas pipelines (525,526; Figure 5A,5D,C) includes at least one precursor gas (528 or 529 or 540-
The cyclical epitaxial deposition system of claim 12, wherein the precursor storage unit (528 or 529; Figure 5A,5D; [0062],[0064]) includes at least one of a gaseous precursor storage unit (528 or 529; Figure 5A,5D; [0062],[0064]) and a liquid precursor storage unit, as claimed by claim 13
The cyclical epitaxial deposition system of claim 11, wherein the gas pipeline system (525-527,570; Figure 5A,5D,C) further comprises: a plurality of gas distribution pipelines (525,526; Figure 5A,5D,C), wherein each of the main gas pipelines (525,526; Figure 5A,5D,C) is in fluid communication with the corresponding precursor gas nozzle  (560A,560B,560C,560D; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) or purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) through the corresponding gas distribution pipeline (piping 525,526; Figure 5A,5D,C); and a plurality of flow control valves (valves 525; Figure 5A,5D) respectively disposed on the gas distribution pipelines (525,526; Figure 5A,5D,C), to control a flow of the precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) that enters each of the precursor gas 
The cyclical epitaxial deposition system of claim 11, further comprising: an inert gas storage unit (528 or 529; Figure 5A,5D; [0062],[0064]), wherein the main gas pipelines (525,526; Figure 5A,5D,C) includes at least one inert gas main pipeline (piping 525,526; Figure 5A,5D,C), and the inert gas storage unit (528 or 529; Figure 5A,5D; [0062],[0064]) supplies an inert gas to one of the at least one purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1) through the inert gas main pipeline (piping 525,526; Figure 5A,5D,C), as claimed by claim 15
The cyclical epitaxial deposition system of claim 15, wherein the gas pipeline system (525-527,570; Figure 5A,5D,C) further comprises: at least one inert gas distribution pipeline (piping 525,526; Figure 5A,5D,C), wherein the inert gas main pipeline (piping 525,526; Figure 5A,5D,C) is in fluid communication with the at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) through the at least one inert gas distribution pipeline (piping 525,526; Figure 5A,5D,C), as claimed by claim 16
Ponnekanti and Kleiner do not teach a plurality of preheating elements, wherein each of the main gas pipelines (525,526; Figure 5A,5D,C) is in fluid communication with the at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) or at least one of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 
Chen also teaches a conveyor multi-chamber wafer processing system (Figure 3) including processing gas pre-heating means (97A,B,105A,B; Figure 4).
It woould have been obvious to one of ordinary skill in the art at the time the invention was made for Ponnekanti to add Chen’s processing gas pre-heating means (97A,B,105A,B; Figure 4).
Motivation for Ponnekanti to add Chen’s processing gas pre-heating means (97A,B,105A,B; Figure 4) is for delivering precursors in gaseous state as taught by Chen ([0060]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ponnekanti; Hari K. et al. (US 20130171757 A1) and Kleiner; Timothy Norpell (US 5976258 A) in view of Kwong; Garry K. (US 20150368798 A1). Ponnekanti and Kleiner are discussed above. Ponnekanti further teaches the cyclical epitaxial deposition system of claim 1, wherein the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) includes a first precursor gas nozzle  (560B; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and a second precursor gas nozzle  (560C; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) that are in fluid communication with a first precursor gas main pipeline (piping 525; Figure 5A,5D) and a second precursor gas main pipeline (526; Figure 5A,5D) to guide two different precursor gases (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]), respectively, the gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) includes two (not claimed) purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure first and second precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) are spaced apart from each other by one of the purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064])s (560A,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]), and each of the first and second precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) is located between two of the purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1), as claimed by claim 17. The above italisized claim requirement of “to guide two different precursor gases” is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Ponnekanti does not teach Ponnekanti’s gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) includes three purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s  that are all in fluid communication with a same inert gas main pipeline (piping 525,526; Figure 5A,5D,C) to guide a purge gas – claim 17.
Kwong teaches a similar wafer conveyance (60,65; Figure 1) under successive precursor and purge nozzles (125, 145, 155; Figure 1). Kwong further teaches plural (three) purge gas nozzles  (145; Figure 1-Applicant’s 110b; Figure 1) that are all in fluid communication with a same inert gas main pipeline (piping on 140; Figure 1) to guide a purge gas.
It would have been obvious to those of ordinary skill in the art at the time the invention was made for Ponnekanti to add a dedicated inert gas main pipeline with optimized numbers of Ponnekanti’s purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1) as taught by Kwong.
Motivation for Ponnekanti to add a dedicated inert gas main pipeline with optimized numbers of Ponnekanti’s purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1) as taught by Kwong is for “removing reactive material and reactive by-products from the processing chamber” and “avoiding cross-contamination between precursors” as taught by Kwong ([0034]).

Response to Arguments
Applicant’s arguments, see pages 7-10, filed December 31, 2021, with respect to the rejections of claims 1-7, 9, 10, and 18 under 102(a)(2) under Ponnekanti; Hari K. et al. (US 20130171757 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ponnekanti; Hari K. et al. (US 20130171757 A1) in view of Kleiner; Timothy Norpell (US 5976258 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716